Citation Nr: 1108408	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  06-30 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1958 and from October 1959 to May 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In September 2010, the Board remanded the appeal for further development.


FINDING OF FACT

The preponderance of the competent and credible evidence is against finding that a current low back disability is related to a disease or injury in service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by military service nor may arthritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

Next, the Board finds that a letter dated in June 2005, issued prior to the September 2005 decision, along with the letter dated in October 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Furthermore, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, the Board remand, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records and his records on file with the Manchester VA Medical Center.  

The Board notes that the record shows that Veteran has been in receipt of Social Security Administration Disability benefits since 1994 due to residuals of heart disease including a myocardial infarction, chronic obstructive pulmonary disease, and a stroke and these records are not found in the claims file.  However, the Board finds that such records are not germane to the issue on appeal and that to remand for such records would serve no useful purpose because the issue on appeal relates to a musculoskeletal disability (i.e., a low back disability) and not a cardiovascular or pulmonary disability.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Further, the Board notes that recently the Federal Circuit has held that where VA has been informed, as in this appeal, that the Veteran is on Social Security Administration Disability for an unrelated disability, VA's duty to assist does not require review of the entire Social Security Administration record.  See Golz v. Shinseki, No. 09-7039 (Fed. Cir.) (Jan. 4, 2010).

The record also shows that the Veteran was afforded a VA examination in November 2010 which is adequate to adjudicate the claim and satisfies the Board's September 2010 remand request because, after a review of the record on appeal and examination of the claimant, the examiner provided a medical opinion as to the origin or etiology of the appellant's current low back disability.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran asserts that his current low back disability was caused by an injury sustained in service in 1957.  The Veteran alleges he felt immediate back pain when he slipped and fell off of a tank he was standing on, landing directly on his backpack and two canteens.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if it was manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), service personnel records list the Veteran's occupational specialty as a rifleman and as an anti-tank assault man.  Moreover, the Board finds that the Veteran is both competent and credible to report on the fact that he had low back pain and stiffness since he slipped off of a tank while on active duty.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Service treatment records starting with the October 1954 enlistment examination are positive for a burn scar on the right side of the Veteran's back.  See examinations dated in October 1948, October 1959, October 1963, and April 1964; service treatment records dated in September 1957.  Given that the scar was noted on entrance, it is clear that this injury was incurred before induction. Further, the descriptions of the scar are uniform in that it was described as a burn scar and not a product of any underlying musculoskeletal problem. 

Aside from the scar, there are no other complaints, treatment or diagnoses pertaining to the back. Notably, the September 1957 lumbosacral spine x-ray was negative.  Service treatment records, including the October 1958 and April 1964 separation examinations, are also negative for complaints, diagnoses, or treatment for a chronic disease process of the low back.  In fact, at these examinations, the Veteran never reported a history of a low back injury and an examination of the spine was normal.  

Therefore, the Board finds the service treatment records, which are negative for complaints and/or treatment following a low back injury while on active duty and/or the symptoms of a chronic low back musculoskeletal disability, more credible than the Veteran's and his representative's claims that he had a low back disability while on active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Accordingly, entitlement to service connection for a low back disability based on in-service incurrence must be denied despite the fact that the Veteran's service treatment records noted complaints and treatment for a burn scar on the back.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the Board notes that there is no evidence in the record of the Veteran having compensable arthritis of the low back within one year of separation from either period of military service.  Accordingly, entitlement to service connection for a low back disability on a presumptive basis must also be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from his second period of active duty in 1964 and the first complaints and/or treatment for general joint pain and stiffness in 1995 to be compelling evidence against finding continuity.  Put another way, the over 30 year gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs heavily against his claim despite the fact that the Veteran's low back disability may have first manifested itself at some earlier point in time because the record does not contain any documentation of the earlier manifestation of this disorder.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with low back pain and limitation of motion since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about what he sees.  However, upon review of the claims folder, the Board finds that the Veteran's and his representative's assertions that the claimant has had his current low back disability since service are not credible.  In this regard, the Veteran and his representative's claims are contrary to what is found in the in-service and post-service medical records including the October 1958 and April 1964 separation examinations.  Moreover, the Board finds that the post-service records, which document a motor vehicle accident in which the Veteran's car was struck from behind by a truck in 1997, and the first post-service complaints and treatment for low back pain starting shortly after this accident, weigh against the Veteran's claims regarding having a low back disability since service.  In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder for over 30 years following his separation from active duty, than the Veteran's and his representative's claims.  Therefore, entitlement to service connection for a low back disability based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that a September 1999 VA treatment record, after noting the Veteran's claim regarding having low back pain since falling off of a tank while on active duty, contained the following opinion, "[b]ased on examination and history, the patient's back pain is most likely mechanical, possibly related to the injury of 1957 that was described, though this is uncertain."  Similarly, an August 2002 VA treatment record included the opinion that the examiner "feel[s] this patient has chronic L5/S1 somatic dysfunction and possible piriformis syndrome [that] would be consistent with [the] given [history] of falling off the tank and prolonged [history] of [low back pain]."  

On the other hand, the November 2010 VA examiner after a review of the entire record on appeal and an examination of the claimant, as well as after diagnosing the claimant with degenerative arthritis of the lumbar spine, opined as follows:

[I]t is less likely than not [that the Veteran's current low back disability is] related to the alleged injury or disease of his back during his military service.  More specifically that particular injury as claimed in September 1957.

[The VA examiner reached this conclusion because e]arly medical records from 1957 do not mention the fall from a tank, indicating that the patient did not tell them at the time of this alleged event.  What was reported then and recorded was that the patient complained that he was experiencing pain over the old scar on the right side of his back from rubbing against the scar tissue while he was marching in training.  The irritation along with the perspiration was likely enough to create a contact dermatitis for which he was hospitalized . . . There are no records of care being rendered to him for low back pain while in the military.  . . .[The Veteran's] initial mention of the fall off the tank was to a cardiologist . . . in November of 1998 and then again . . . in 1999.  There is no indication that either [of these examiners] were privy to the medical records generated in September of 1957 . . . 

There is no evidence to indicate that [the Veteran] complained to any medical personnel, either in the military or to his own private medical doctor or received any treatment of care for low back pain between the end of 1957 and November of 1998, thus failing to establish continuity of care for a low back condition.

Degenerative arthritis of the spine is a common medical condition encountered with aging and prevalent in smokers and does not necessitate direct trauma as a causative factor. 

The Board does not find the nexus opinions found in the VA treatment records to be competent and credible because they were based on an inaccurate factual history provided by the Veteran (i.e. his slipping off of a tank when no documentation of this accident is found in his service records and his complaining of low back pain since service when treatment records are negative for any such complaints for 30 years post-service).  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); Swann v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of the claims file, an opinion as to etiology of an underlying disorder can be no better than the facts alleged by the veteran).  Likewise, the Board does not find the nexus opinions found in the VA treatment records to be competent and credible because they do not take into account the Veteran's post-service motor vehicle accident in 1997.  The Board also does not find the September 1999 nexus opinion competent and credible because it is too speculative.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998); Obert v. Brown, 5 Vet. App. 30 (1993) (holding that while an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology, and that VA adjudicators should consider the words used in their proper context, a doctor's opinion phrased in terms tantamount to "may" be related to service is an insufficient basis for an award of service connection because this is for all intents and purposes just like saying the condition in question just as well "may or may not" be related to service.).

On the other hand, the Board finds competent and credible the November 2010 VA examiner's opinion which, after a review of the record on appeal and an examination of the claimant, opined that his current low back disability was not caused by his military service with specific reference to the evidence found and not found in the in-service and post-service records.  The Board has reached this conclusion because this opinion was not only based on a history provided by the Veteran but based on a review of the record on appeal, including the in-service records and an examination of the claimant.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."). 

As to the Veteran's and his representative's assertions that the claimant's low back disability was caused by his military service, the Board finds that this condition may not be diagnosed by its unique and readily identifiable features because special equipment and testing is required to diagnose a chronic low back disability and therefore the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that a low back disability was caused by service are not competent.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Board also finds more competent the opinion by the medical expert at the November 2010 VA examination that the Veteran's current low back disability is not due to his military service than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that service connection for a low back disability is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for a low back disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  


In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a low back disability is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


